856 F.2d 188Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John WILLIAMS, Petitioner-Appellant,v.STATE OF SOUTH CAROLINA, T. Travis Medlock, Attorney Generalof the State of South Carolina, Respondents-Appellees.
No. 88-7645.
United States Court of Appeals, Fourth Circuit.
Submitted July 26, 1988.Decided Aug. 22, 1988.

John Williams, appellant pro se.
William Alva Ready, III, Office of Attorney General of South Carolina, for appellees.
Before DONALD RUSSELL and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John Williams seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.1   Williams v. State of South Carolina, C/A No. 87-155-2H (D.S.C. April 26, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



1
 We would like to emphasize, however, the district court's holding concerning the admission of the third inculpatory statement given by the appellant.  Even if, as appellant contends, this statement were in violation of his Sixth Amendment right to counsel, a point we decline to decide, its admission was no more than harmless error because it was merely a restatement of two earlier, clearly constitutional, statements